Citation Nr: 0336304	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  99-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
cholecystectomy.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to July 1989.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a May 1999 rating decision by the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied claims for a 
compensable rating for residuals of a cholecystectomy, and 
entitlement to service connection for bilateral knee 
disability and hearing loss.  In February 2001, a hearing was 
held in Washington, D.C., before C.W. Symanski, who is the 
Veterans Law Judge rendering a final determination in this 
claim and was designated by the Chairman of the Board to 
conduct that hearing.  38 U.S.C.A. § 7102(b) (West 2002).  
The Board remanded this case to the RO in May 2001 for 
additional development.  The Board will address the claim for 
residuals of a cholecystectomy in the remand following this 
decision.

The Board notes that, in a statement received in January 
2002, the veteran appears to have raised a claim for service 
connection for tinnitus (ringing in ears).  This claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's 
bilateral femoral pain syndrome is related to event(s) in 
service.

2.  There is no competent evidence of record that the veteran 
manifests current hearing loss disability in either ear.

CONCLUSIONS OF LAW

1.  Bilateral patellofemoral syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002).

2.  Right and left ear hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law during the pendency of this appeal.  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  The Board remanded the case to the RO in May 
2001 for review and development under the VCAA provisions.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his/her 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

By letters dated June 2001, July 2001, January 2002 and March 
2002, the RO has advised the veteran of the evidence 
necessary to substantiate her claims, and the relative duties 
on the part of the veteran and VA in obtaining such evidence.  
By virtue of a Statement of the Case (SOC) and a Supplemental 
Statement of the Case (SSOC), the RO has advised the veteran 
of the evidence obtained and reviewed in deciding the claims 
as well as the Reasons and Bases in arriving at its findings 
of fact and conclusions.  By letter dated November 2002 and 
an SSOC dated January 2003, the RO advised the veteran of 
additional development for which she held the ultimate 
responsibility for submitting.  On this record, the Board 
finds that the provisions of 38 U.S.C.A. § 5103 have been 
satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, VA has 
obtained the veteran's service medical records and obtained 
all available VA clinical records.  The RO has also attempted 
to obtain all private clinic records identified by the 
veteran as being available and relevant to her claims on 
appeal.  The RO has made two unsuccessful attempts to obtain 
records from Dr. Alisha Bell, and informed the veteran in 
November 2002 of its inability to obtain such records.  At 
that time, the RO advised the veteran to ask Dr. Bell to 
submit such records, and that she held the ultimate 
responsibility for submitting such evidence.  See 38 C.F.R. 
§ 3.159(c)(1) (West 2002).  The Board further notes that the 
veteran is unable to provide any information regarding the 
provider who may have performed a post-service audiometric 
examination.  See 38 C.F.R. § 3.159(c)(1)(i) (2002).  There 
are no further outstanding requests to obtain any specific 
evidence and/or information that could substantiate the 
claims.  Accordingly, the Board finds that the requirements 
of 38 U.S.C.A. § 5103A(b) & (c) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on a claim.  As addressed more fully below, the 
veteran has not submitted any competent evidence that she 
manifests current hearing loss disability or that her 
bilateral femoral pain syndrome is associated with event(s) 
during service.  Absent such evidence, VA has no obligation 
to provide medical opinion pursuant to section 5103A(d).  
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  
The Board further finds that no reasonable possibility exists 
that any further assistance would aid the veteran in 
substantiating her claims and that the requirements of the 
VCAA have been met.  

II.  Applicable law and regulation

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime service.  38 U.S.C.A. § 1131 
(West 2002).  The claimant bears the burden to present and 
support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In evaluating service connection claims, the Board 
shall consider all information and lay and medical evidence 
of record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

III.  Service connection - bilateral knee disability

The veteran also alleges that she manifests a bilateral knee 
disability which is related to event(s) in service.  Her 
service medical records are negative for complaint or 
treatment of right and/or left knee symptoms.  Her separation 
examination, dated June 1989, indicated a "NORMAL" clinical 
evaluation of her "LOWER EXTREMITIES."  Post-service, her 
initial VA examination in November 1990 did not reflect 
complaint or manifestation of right or left knee symptoms.  
Her post-service clinic records first reflect a diagnosis of 
bilateral patellofemoral pain syndrome during a December 1999 
VA orthopedic consultation.

The veteran believes that her currently diagnosed bilateral 
knee disability is related to event(s) in service, such as 
forced long-distance marches and other physically demanding 
activities.  During her February 2001 hearing before the 
undersigned, she denied the manifestation of bilateral knee 
symptoms until approximately 6 years after her discharge from 
service.  See Veteran's Transcript of Hearing before the 
Board on February 21, 2002, page 11.  Her well-intentioned 
lay belief, in and of itself, holds no probative value as to 
whether her current bilateral knee disability is related to 
event(s) in service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2002).  On review of the 
record, the Board finds no competent evidence suggesting a 
causal relationship between her bilateral knee disability and 
event(s) in service.

As such, the Board must find, by a preponderance of the 
evidence, that there is no competent evidence that the 
veteran's bilateral femoral pain syndrome is related to 
event(s) in service.  In so deciding, the Board has 
considered the applicability of the presumptive provisions of 
38 C.F.R. § 3.309(a), but there is no evidence of arthritis 
of the knees manifested to a compensable degree within one 
year from her separation from service.  The Board also notes 
that the veteran does not allege continuity of symptomatology 
since service.  See 38 C.F.R. § 3.303(b) (2002).  There is no 
doubt to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  Accordingly, the Board must deny the 
claim for service connection for bilateral knee disability.

IV.  Service connection - hearing loss

The veteran claims that she manifests hearing loss disability 
related to exposure to acoustic trauma in service.  In order 
to qualify for entitlement to compensation under 38 U.S.C.A. 
§ 1131, a claimant must prove the existence of (1) a 
disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  Under VA regulations, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

The Board has carefully reviewed the entire record, and finds 
that the veteran has not met her initial burden of proof of 
presenting competent evidence of a current disability.  Her 
service medical records do reflect complaint of right ear 
hearing loss at the time of her treatment for a right ear 
infection in December 1988.  She also appears to have 
reported a history of hearing loss on a January 1989 physical 
examination.  However, an audiometric examination at that 
time demonstrated right ear hearing acuity of 10, 10, 5, 10, 
and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Her left ear hearing acuity was measured as 
10, 5, 10, 10, and 10 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  On her separation examination in 
June 1989, her right ear hearing acuity was measured as 10, 
5, 5, 0, and 5 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  Her left ear hearing acuity was 
measured as 0, 5, 5, 5, and 5 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.

Post-service, the veteran has alleged hearing difficulties in 
both ears which she believes is related to her unprotected 
exposure to noise in service.  However, the post-service 
medical evidence of record does not include audiometric 
findings and/or a diagnosis of right and/or left ear hearing 
loss disability.  The veteran herself recalls one instance of 
undergoing a hearing test after service, but she doesn't 
recall where or when the examination was conducted.  See 
Veteran's Transcript of Hearing before the Board on February 
21, 2002, page 10.

In this case, the veteran has opined that she manifests 
bilateral hearing loss disability.  The only probative 
evidence concerning the existence of right and/or left ear 
hearing loss per VA standards consists of the audiometric 
test results of record.  See generally Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  The veteran's lay 
belief as to a current hearing loss disability holds no 
probative value in this case.  Espiritu, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2002).  Based upon the above, 
the Board finds, by a preponderance of the evidence, that 
there is no competent medical evidence establishing that the 
veteran manifests right or left ear hearing loss disability 
per VA standards.  There is no doubt to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
Accordingly, the Board must deny the claim for service 
connection for bilateral hearing loss.

ORDER

Service connection for bilateral knee disability is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The veteran reported for VA digestive system examination in 
January 2002, but the RO determined that the examination 
report was inadequate for rating purposes.  38 C.F.R. § 4.2 
(2002).  The veteran was re-scheduled for VA examination in 
December 2002, but she failed to report.  The provisions of 
38 C.F.R. § 3.655 require the veteran to report for re-
examination, but the Board finds no documentation of record 
that the veteran received actual notice of the date and time 
of the scheduled VA examination.

On this record, the Board finds that the veteran should be 
re-scheduled for VA examination for the purpose of assessing 
the severity of her service-connected residuals of a 
cholecystectomy.  The veteran should be notified of the 
consequences of failing to report for VA examination per 
38 C.F.R. § 3.655 and the RO must associate with the claims 
folder the notice provided to the veteran of the date and 
time of VA examination.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran and 
request her to identify any additional VA 
and non-VA records of treatment for her 
service-connected residuals of a 
cholecystectomy that are not currently 
associated with the claims folder.  The RO 
should obtain all records identified by 
the veteran as relevant to her claim on 
appeal, to include complete VA clinic 
records since May 2001.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied 
with and satisfied.

3.  The veteran should be scheduled for VA 
examination for the purpose of assessing 
the severity of her service-connected 
residuals of a cholecystectomy.  Any tests 
or studies deemed appropriate by the 
examiner(s) to make this determination 
should be undertaken.  The examiner(s) 
should be asked to review the evidence 
contained in the claims file.  In 
assessing the severity of this disability, 
the examiner should be asked to opine as 
to whether this condition is 
nonsymptomatic or productive of either 
mild or severe symptoms.  The claims 
folder and a copy of this remand should be 
provided to the examiner(s) prior to 
examination.

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC) 
with an appropriate period of time allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order, for further appellate review.  No action is required 
by the veteran until she receives further notice, but she may 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is for 
compliance with its previous remand orders and to ensure due 
process is provided to the veteran.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



